DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed on 09/23/2021 has been entered. 
Claims 1-13, 15-20 are pending. 
Claims 14 are canceled.  
Claims 2-13, 15-19 are allowed.
Any objections/rejections not repeated for record are withdrawn due to applicant's amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al., (US 20200186218 A1, herein after Wu) in view of Kim et al., (US 20190230569 A1, and herein after Kim).

Claims 1 and 20,
Wu discloses a method for providing beam management in a user equipment (UE), the method comprising: configuring, by a network, one or more beam measurement resources for one or more secondary cells; generating, by the UE, one or more beam measurement results for [[the ]] one or more beam measurement resources configured by [[the]]a network, on a secondary cell of [[the ]]one or more secondary cells (the remote unit 102 may report measurement results periodically to the base unit 104. The report measurement results may include results corresponding to a serving beam ¶ [0055]. The base unit 104 may activate a dedicated UL resource for transmitting a beam recovery request based on the measurement results, ¶ [0056]. The measurement result is based on a channel state information reference signal in response to the channel state information reference signal being configured by a base unit, ¶ [0076]); and initiating, by the UE, a beam recovery procedure on the secondary cell, based on one or more predefined conditions associated with the secondary cell, (the base unit 104 may activate a dedicated UL resource for transmitting a beam recovery request based on the measurement results, ¶ [0056]. The remote unit 102 may transmit a beam recovery request to the base unit 104, ¶ [0058]. The base units 104 may serve a number of remote units 102 within a serving area, for example, a cell or a cell sector via a wireless communication link ¶ [0043].  
Wu does not disclose explicitly transmitting, using primary cell resources, the one or more beam measurement results corresponding to the secondary cell.
Kim discloses transmitting, using primary cell resources, the one or more beam measurement results corresponding to the secondary cell ([0128] The mobile XDU may generate a measurement report message including information of the measured radio channel quality (e.g., received signal strength, latency, BLER) and may transmit the generated measurement report message to the serving XDU (S603). The measurement report message may be transmitted and received via the Xhaul link established between the serving XDU and the mobile XDU. The measurement report message may further include configuration information of at least one candidate target XDU determined by the mobile XDU ¶ [0128]. The measurement result for the reserved beam may be transmitted using the primary beam, ¶ [0248]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wu by using the 
Claim 20 encompass limitations that are similar to limitations of claim 1, except a transceiver, at least one processor coupled to the transceiver. Wu discloses in figure 2 shows processor transmitter and receiver.  Thus, it is rejected with the same rationale applied against claim 1 above.
 Allowable Subject Matter
Claims 2-13 and 15-19 are allowed.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cui et al., (US 20150092686 A1).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARDIKKUMAR D PATEL whose telephone number is (571)270-7886.  The examiner can normally be reached on 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/HARDIKKUMAR D PATEL/Examiner, Art Unit 2473